Title: To George Washington from Samuel Hanson, 7 January 1789
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexa. 7th Jany, 1789

With the utmost diffidence I am constrained to trespass, once more, upon your politeness & indulgence, in addressing you with regard to a difficulty, of considerable consequence to myself & family.
I am informed that the only objection to my appointment in the English School of the Academy is my unwillingness to contract positively, for more than one quarter. In my application I stipulated for the privilege of retiring at any time, upon giving 1 Month’s notice. You, Sir, are acquainted with the reasons that prevent my engaging for a longer term. Since I took the liberty of addressing you upon the subject of my application to the New Government, I have been advised to procure the advocation of influential characters with the Fcederal Senate. This advice I have pursued, and have received the most flattering & obliging promises of recommendation & Service from Gentlemen of the first respectability in several States. Sir, I beg you to consider this address as made to you in your present, private, station. It was chiefly upon the hopes of your patronage that my expectations were founded. It is through your influence, whether in a public or private capacity, that I have any chance of

succeeding. In the former, without your nomination, the Senate can have no opportunity of serving me. In the latter, I conceive that, having lived so long in your own neighbourhood, and enjoyed the honour of your personal Acquaintance, the want of your recommendation would be an ⟨impassable⟩ defect in my pretensions. The object of this Letter is not to gratify an impertinent or impatient curiosity, but to request the favour of you to advise me how, in my situation, it will be prudent to act with regard to the School: whether it were better to accept, while I can, a certain, but scanty, provision for my family, or continue my application to the new government.
Well acquainted with your repugnance to injure the feelings of any one, even in the lowest station, permit me to assure you, Sir, that as, on one hand, no determination you can make in my favour, can encrease my respect; so, on the other, your rejection of my suit, cannot, in the smallest degree, diminish it. I am not so partial to my own pretensions as not to know that a Gentleman may be entitled to my esteem & gratitude, though he should think me unqualified to hold an office under the united States. I therefore, neither expect, or wish, any apology for an unfavourable determination; satisfied that it will be dictated by perfect propriety, and an unerring regard for the Publick Good. I have only to request a short line, intimating your opinion whether, with flattering hopes of favour from the Senate, it will be prudent to relinquish those hopes, and accept the School.
The particular crisis of my affairs will, I hope, excuse the purport of this address, which in a situation less delicate, nothing could have extorted. It is occasioned by my extreme reluctance to consign myself, for Life, to an employment, the drudgery of which is, in my mind, more irksome than that of a Common Ploughman. With Sentiments of unalterable respect & Esteem, I have the honour to remain Sir Your much obliged & most obedient Servant

S. Hanson of Saml

